            Case 1:20-cv-01206-CG Document 4 Filed 11/19/20 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

JOSEPH AARON CIGLER TRUST,

              Plaintiff,

v.                                                               CV No. 20-1206 CG

PAUL L. HANSON,

              Defendant.

                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Plaintiff’s Original Verified Petition (the

“Complaint”), (Doc. 1), filed November 18, 2020. The Complaint was filed by Joseph A.

Cigler, who is Plaintiff’s Trustee. Plaintiff Trust is not represented by an attorney. Mr. Cigler

cannot represent Plaintiff Trust because Mr. Cigler is not an attorney authorized to practice

in this Court. See D.N.M.LR-Civ. 83.7 (stating “[a] corporation, partnership or business

entity other than a natural person must be represented by an attorney authorized to

practice before this Court”).

       Plaintiff Trust shall, by no later than December 10, 2020, have an attorney

authorized to practice in this Court enter his or her appearance, or show cause why the

Court should not dismiss Plaintiff Trust’s claims without prejudice for failure to comply with

the District of New Mexico’s Local Rule of Civil Procedure that a corporation, partnership

or business entity other than a natural person can appear only with an attorney. Failure to

timely show cause or have an attorney authorized to practice in this Court enter an

appearance may result in dismissal of this case.

       IT IS SO ORDERED.


                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
